Citation Nr: 0402250	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  03-00 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to education benefits payments under Chapter 30 
for Registration as an Attorney Applicant, Application for 
Determination of Moral Character, Admission Certificates, and 
Supreme Court Enrollment Fee.




ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel








INTRODUCTION

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which issued the veteran payment of $599 for the 
cost of the California State Bar examination.  

The veteran asserted in his Substantive Appeal that he wished 
to file a claim for payment of his review/test preparation 
fees under other laws than the ones regarding payment of 
licensing or certification tests.  This claim is referred to 
the RO for proper adjudication.  


FINDING OF FACT

The fees required for Registration as an Attorney Applicant, 
and Application for Determination of Moral Character, 
Admission Certificates, and Supreme Court Enrollment are not 
programs of education or licensing or certification tests 
within the meaning of the laws defining programs for which 
payment may be made.


CONCLUSION OF LAW

The veteran is not entitled to education benefits payments 
under Chapter 30 for fees required for Registration as an 
Attorney Applicant, and Application for Determination of 
Moral Character, Admission Certificates, and Supreme Court 
Enrollment 38 U.S.C.A. §§ 3002(3), 3452 (b) (West 2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The evidence shows that the veteran received Chapter 30 
education benefits.  He then filed an application in March 
2002 seeking reimbursement for bar examination costs.  In 
June 2002, the RO issued a payment of $599.  

The veteran submitted a schedule of fees from the State Bar 
of California showing that the $599 was the application cost 
to take the California Bar Examination for an attorney 
applicant.  

In the veteran's Notice of Disagreement and Substantive 
Appeal, he argued that he should also be reimbursed $127 for 
registration as an attorney applicant; $335 for the 
application cost for the determination of moral character; 
$51 for admission certificates; and $5.00 for Supreme Court 
enrollment fee.  


Analysis

The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) are relevant to Chapter 51 of 
Title 38 of the United States Code and do not appear to apply 
in cases regarding educational benefits governed by Chapter 
34. See Barger v. Principi, 16 Vet. App.132, 138 (2002).  In 
any event, the Board finds that the provisions of VCAA have 
been met.  The veteran has been informed, via a Statement of 
the Case, and in a correspondence with the VA of the nature 
of the evidence needed to substantiate his claim.  All 
evidence necessary for the determination that needs to be 
made has been obtained.  Consequently, no further 
notification or assistance is necessary. 

The term "program of education" includes licensing or 
certification tests, the successful completion of which 
demonstrates an individual's possession of the knowledge or 
skill required to enter into, maintain, or advance in 
employment in a predetermined and identified vocation or 
profession, provided such tests and the licensing or 
credentialing organizations or entities that offer such tests 
are approved by the Secretary in accordance with section 3689 
of this title.  38 U.S.C.A. § 3452 (b) (West 2002).  

The amount of educational assistance payable under Chapter 30 
for a licensing or certification test is the lesser of $2,000 
or the fee charged for the test.  38 U.S.C.A. § 3032 (f) (1) 
(West 2002).  

As noted above, payment may be made for a licensing or 
certification test under the provisions of Chapter 30, and VA 
paid the veteran for the cost to apply to take the California 
Bar Examination.   However, the additional fees for which the 
veteran has requested benefit payments do not fall within the 
definition of a program of education for which Chapter 30 
benefit payments may be made.  It is contended that the fees 
incurred by the veteran are, like the bar examination, 
requirements for admission to practice law.  However, under 
the provisions of 38 U.S.C.A. § 3452(b), benefits payments 
are limited to "licensing or certification tests, the 
successful completion of which demonstrates an individual's 
possession of the knowledge or skill required to enter into, 
maintain, or advance in ...a vocation or profession."  

Neither the fee for the Registration as an Attorney 
Applicant, nor the fee for Application for Determination of 
Moral Character, nor the fee for Admission Certificates, nor 
the fee for Supreme Court Enrollment meets the requirements 
of § 3452(b).  The fees for Registration, for Admission 
Certificates, and Supreme Court Enrollment are not in any 
sense "tests."   While the Application for Determination of 
Moral Character may be in some sense a testing process, it is 
a testing for character, not knowledge or skill.  Although 
these fees no doubt must be paid in order to practice law in 
the veteran's chosen jurisdiction, it is clear from the 
statutory scheme that education benefits payments are not 
intended to cover every expense incurred in pursuit of 
admission to a profession.  As these fees apply to neither 
part of a curriculum at an educational institution nor a 
licensing or certification test as those terms are defined in 
38 U.S.C.A. § 3452(b), Chapter 30 education benefits payments 
may not be made for these fees.    


ORDER

The appeal for entitlement to education benefits payments 
under Chapter 30 for Registration as an Attorney Applicant, 
Application for Determination of Moral Character, Admission 
Certificates, and Supreme Court Enrollment Fee is denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



